     Case 8:17-cv-02968-DKC Document 40 Filed 05/21/19 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

                                    :
JOSE SANTOS AMAYA DIAZ
                                    :

     v.                             :   Civil Action No. DKC 17-2968

                                    :
PHO EATERY, INC., et al.
                                    :

                                ORDER

     For the reasons stated in the foregoing Memorandum Opinion,

it is this 21st day of May, 2019, by the United States District

Court for the District of Maryland, ORDERED that:

     1.   The parties’ joint motion to approve settlement (the

“Agreement”) (ECF No. 37) BE, and the same hereby IS, GRANTED;

     2.   The Agreement (ECF No. 37-1) BE, and the same hereby

IS, APPROVED, as a reasonable and fair compromise of Plaintiff’s

FLSA claims;

     3.   The motion for appropriate relief (ECF No. 26) filed

by Plaintiff Jose Santos Amaya Diaz BE, and the same hereby IS,

DENIED as moot;

     4.   Defendants Tim Do and Pho Eatery, Inc. shall pay the

remaining sum of $9,000.00 in three monthly installments of

$2,000.00, $2,000.00, and $5,000.00 payable to Jose Santos Amaya

Diaz on June 1, July 1, and August 1, 2019, respectively;
     Case 8:17-cv-02968-DKC Document 40 Filed 05/21/19 Page 2 of 2



     5.    Defendants Tim Do and Pho Eatery, Inc. shall pay a

fifth and final payment in the sum of $1,356.53 for court costs

to Jezic & Moyse, LLC on September 1, 2019;

     6.    Upon payment of the final installment, counsel for all

parties   shall    file    a   joint    stipulation     of   dismissal   with

prejudice; and

     7.    The    clerk    will   transmit   copies     of   the   Memorandum

Opinion   and     this    Order   to    counsel   for    the   parties   and

administratively close this case.



                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                        2
